UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7475


WILLIAM ANTOINE JASPER,

                Petitioner - Appellant,

          v.

MARTIN KUMER, ACRJS Superintendent, Lt. Colonel,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:16-cv-00427-GEC-RSB)


Submitted:   January 31, 2017             Decided:   February 3, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Antoine Jasper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Antoine Jasper seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition,

and    its   subsequent         order    denying       his    motion       to    amend.          The

orders are        not    appealable      unless        a   circuit        justice      or    judge

issues       a     certificate           of         appealability.                28        U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent        “a    substantial       showing        of        the    denial      of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard        by    demonstrating         that     reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see       Miller-El   v.     Cockrell,          537 U.S. 322,      336-38

(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                    Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Jasper has not made the requisite showing.                          Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,        and    dismiss    the        appeal.         We    dispense        with      oral

argument because the facts and legal contentions are adequately

                                                2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3